UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                              CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                                     SEALING ORDER


SARAH L. CAVE, United States Magistrate Judge.

         The Letter-Motion at ECF No. 1383 to file the documents at ECF Nos. 1392 and 1393 with

redactions or under seal in full is GRANTED. The documents at ECF Nos. 1390 and 1391 shall

remain as only visible to the selected parties.

         The Clerk of Court is respectfully directed to close the Letter-Motion at ECF No. 1383.


Dated:          New York, New York
                June 8, 2021                                 SO ORDERED
